PER CURIAM.
Petition by National Labor Relations Board for enforcement of its order directing the respondent to cease and desist from certain unfair labor practices and to take certain affirmative action. The only question before us is whether the evidence supports the Board’s finding that Arden did not disestablish the “Association”, which was admittedly a company dominated union, but continued it in existence under the name of the “Independent”. Without reciting the evidence, it will suffice to say that the Board’s finding is supportable. See National Labor Relations Board v. Standard Oil Co., 2 Cir., Nov. 1, 1943, 138 F.2d 885. Paragraph 2(c) of the order is modified by adding the following suffix: “but the employees are free to organize any union they choose, whether or not it is affiliated with a national union.” See Westinghouse Electric & Mfg. Co. v. National Labor Relations Board, 2 Cir., 112 F.2d 657, 661; National Labor Relations Board v. Standard Oil Co., supra. As thus modified the order is affirmed and enforcement granted.